DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 in regards to claims 1 and 11 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below. 

Claim Objections
Claims 7-8 and 17-18 are objected to because of the following informalities: the phrase “with the received sound with the received sound” is being repeated. Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities: the phrase “least one of at least one” is being repeated. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2019/0042647).

Claims 1 and 11,
Oh teaches an electronic device comprising: a microphone; a speaker; a processor operatively connected to the microphone and the speaker; and a memory electrically connected to the processor and storing instructions that, when executed by the processor, cause the processor to: receive a sound through the microphone; analyze the received sound; determine a song associated with the sound and a kind of output sound based on a result of the analyzing; generate an output sound based on the kind of output sound; and output the generated output sound through the speaker, wherein the kind of output sound comprises a play mode of a plurality of play modes of the determined song ([Figs. 1&8] [0026] [0070-0071]  a user's smartphone (process and memory) may detect music via its microphone; the smartphone samples the music and compares the sample to a fingerprint database to identify the song; a method such as the method of FIG. 8 is used to detect music, identify the music, and play a different version of the identified music; the user may be listening to a song being broadcast at a certain quality via the FM radio; a user device detects the music that is played and identifies the music and searches for alternative versions of the identified song; the alternative versions may include a higher quality version, a version by a different artist, a version that contains explicit lyrics, a version by the same artist but played "live" at a concert, and the like).

Claims 2 and 12,
([0071] the alternative versions may include a higher quality version, a version by a different artist, a version that contains explicit lyrics, a version by the same artist but played "live" at a concert, and the like).

Claims 3 and 13,
Oh further teaches the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to analyze the received sound based on at least one of an intensity, a tone, a pitch, or a spectrum of the received sound ([0024] the user device detects characteristics of music, such as music tones or beats).

Claims 4 and 14,
Oh further teaches the electronic device of claim 1, wherein: the memory stores information regarding at least one song, and the memory stores instructions that, when executed by the processor, cause the processor to: determine the song associated with the sound based on the result of the analyzing the received sound and the stored song information; determine feature information of music styles corresponding to a plurality of output sounds based on the determined song; and determine the kind of output sound by determining the kind of output sound from among kinds of the plurality of output sounds based on the result of the analyzing the received sound and the determined feature information ([0026] [0070-0071] a user's smartphone may detect music via its microphone. The smartphone samples the music and compares the sample to a fingerprint database to identify the song; determining the alternative version of the song to be output based on identify of the song and quality).

Claims 5 and 15,
Oh further teaches the electronic device of claim 1, wherein: the memory stores instructions that, when executed by the processor, cause the processor to obtain context information related to the received sound, and the context information comprises at least one of information of a time at which the sound is received, place information, weather information, emotion information of a user who generates the sound, or use history information ([0020] [0060] the user also collects one or more images, e.g. using a camera on the user device, capturing the images in step 614 and storing the images in step 616; along with the images themselves, the system stores information on the time of the image capture (step 618) and the location of image capture (step 620); the spatio-temporal information on the time and/or location of the image capture may be stored as metadata in the image file itself, or it may be stored in a separate data store, such as an image database).

Claims 6 and 16,
Oh further teaches the electronic device of claim 5, further comprising a camera module, wherein at least part of the context information is obtained based on image information captured by the camera module ([0060] the user also collects one or more images, e.g. using a camera on the user device, capturing the images in step 614 and storing the images in step 616; along with the images themselves, the system stores information on the time of the image capture (step 618) and the location of image capture (step 620)).

Claims 7 and 17,
Oh further teaches the electronic device of claim 5, wherein, to generate the output sound, the memory stores instructions that, when executed by the processor, cause the processor to: synchronize ([0074] an audio system may be playing an FM station, including a DJ speaking and the start of a song. The song is detected and identified; the music is synchronized between the FM station and the music to be played via a personal music library; the music from the alternative version, such as a higher quality version, is played).

Claims 9 and 19,
Oh further teaches the electronic device of claim 7, wherein, to transfer the style of the synchronized original sound, the memory stores instructions that, when executed by the processor, cause the processor to input at least one of at least one parameter associated with the determined kind of output sound or at least one parameter associated with the context information into a model for generating a sound ([0071] higher quality version).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20190042647) and further in view of Bates et al. (US 2019/0208270).

Claims 8 and 18,
([0070]). The difference between the prior art and the claimed invention is that Oh does not teach determine a point of time within the original sound that corresponds to a start point of time of the received sound or a time section within the original sound that corresponds to a time section of the received sound; set a window comprising a designated length after the determined point of time or within the determined time section; compare musical feature information of the received sound within the set window and musical feature information that is previously predicted and stored in the memory; and synchronize the original sound with the received sound based on a result of the comparison.
Bates teaches determine a point of time within the original sound that corresponds to a start point of time of the received sound or a time section within the original sound that corresponds to a time section of the received sound; set a window comprising a designated length after the determined point of time or within the determined time section; compare musical feature information of the received sound within the set window and musical feature information that is previously predicted and stored in the memory; and synchronize the original sound with the received sound based on a result of the comparison ([0074] in the case where the versions of the media assets differ, the media guidance application may perform audio processing to synchronize the playback positions of the media asset; if user 202 is accessing a music video, the audio of the music video version of may differ from the audio of the song version; these differences may include additional sounds, or the addition of a preamble to the music video; the media guidance application may process the audio by matching sections with the same frequency and temporal characteristics; given that user 202 was accessing the music video version in the first physical environment, the media guidance application may identify a second playback position in the song version with audio content that matches the frequency and temporal characteristics of the audio content at the first playback position (e.g., the playback position stored upon user 202's exit from the first physical environment)).
(Bates [Abstract]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20190042647) and further in view of Bonet et al. (US 2012/0078824).

Claims 10 and 20,
Oh teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Oh does not explicitly teach to generate the output sound, the memory stores instructions that, when executed by the processor, cause the processor to: analyze accuracy of at least one of musical feature information of the received sound or text information associated with the received sound; and based on the analyzed accuracy being less than or equal to a threshold, generate a guide message for better matching with an original sound of the song associated with the received sound, and to output the output sound, the memory stores instructions that, when executed by the processor, cause the processor to provide the guide message.
([Claim 1] a method of recommending music comprising: establishing a digital database comprising a plurality of digital song files; mathematically analyzing each said digital song file to determine a numerical value for a plurality of selected quantifiable characteristics, compiling a song vector comprising a list of said numerical values for each of said plurality of selected characteristic for each said song file; extracting a plurality of music descriptors for each analyzed song vector; selecting a seed song and comparing the song vector for said seed song to the song vector for each said song file by summing the square of the difference between the numerical values of each characteristic in each said vector based on the music descriptors in step; and deriving a list of songs wherein the sum of square of the difference between the numerical value of each characteristic based on the music descriptors in each said vector is below a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oh with teachings of Bonet by modifying the system and method for creation of a listening log and music library as taught by Oh to include to generate the output sound, the memory stores instructions that, when executed by the processor, cause the processor to: analyze accuracy of at least one of musical feature information of the received sound or text information associated with the received sound; and based on the analyzed accuracy being less than or equal to a threshold, generate a guide message for better matching with an original (Bonet [Abstract]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656